Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 21-37, drawn to the timepiece, classified in CPCL G04C 3/08.
II. Claims 38-39, drawn to mechanical braking device, classified in CPCL 5/30.
Inventions I and II are related as combination and subcombination.  Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations (MPEP § 806.05(c)).  In the instant case, the invention I  recites  the timepiece having the mechanical breaking device which does not have the same structure as the mechanical braking device as recited in the invention II  .  The subcombination has separate utility such as the mechanical device.
The examiner has required restriction between combination and subcombination inventions. Where applicant elects a subcombination, and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DINH T. LE whose telephone number is (571) 272-1745.  The examiner can normally be reached on Monday-Friday (8AM-7PM).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s 
supervisor, Lincoln Donovan, can be reached at (571) 272-1988.  

/DINH T LE/Primary Examiner, Art Unit 2842